I cannot concur in either the reasoning or the result reached by the majority herein, and therefore dissent. In my opinion, the record here all but conclusively shows a waiver of all delinquencies, including the last one, and respondent *Page 39 
should be held liable upon its death benefit certificate for the full amount thereof.
Did we but follow our own rule of construction laid down inLogsdon v. Supreme Lodge of the Fraternal Union of America,34 Wn. 666, 76 P. 292, to the effect that all the provisions respecting dues in benevolent associations must be construed together, and, as forfeitures are not favored, doubtful language will be construed in favor of the insured to avoid a forfeiture, a different result would be obtained.
In the instant case, if all the provisions of the by-laws of the brotherhood are construed together under the application of the ordinary rules governing contracts, and especially contracts of insurance, respondent is entitled to recover.
In that case, among other things, we said:
"Forfeitures are not favored, and, where language is doubtful, courts will adopt that construction which will avert a forfeiture. [Citing cases]."
The supreme court of Iowa adhered to the same principle, and in a case involving a contract of fraternal insurance, Trotterv. Grand Lodge of Iowa Legion of Honor, 132 Ia. 513,109 N.W. 1099, 7 L.R.A. (N.S.) 569, held, among other things, that, where a fraternal insurance association, by its agent, adopts a method of business by which assessments are habitually collected and received after they have become delinquent under the strict letter of the contract, and no forfeiture or suspension is declared thereon, and by this course of business members have reason to conclude that the association does not insist upon literal compliance with the terms of the contract, it will not be heard to deny the good standing of a member who has depended on such custom, and has paid or offered to pay his assessment in accordance therewith; and that *Page 40 
courts will give effect to any act or circumstance from which it may fairly be argued that the insurer has waived the right to strict and literal performance by the insured, or upon which an estoppel against forfeiture may be founded, and this rule applies to fraternal or lodge insurance. The opinion in that case was a most exhaustive and instructive review of the cases and many cases and texts were cited.
To the same effect is Bauer v. Beauty Culturist and Barbers'Union by a Missouri court of appeals, 61 S.W.2d (Mo.App.) 237. The by-laws of the union in that case were very similar to those in the instant case.
The same principle was announced in Brande v. Fallon, 169 N Y Supp. 126, by an appellate division of the supreme court of New York. In that case, the writer of the opinion answered the reason which is applied in this case by the majority, as follows:
"It is urged that the harsher construction is necessary to compel prompt payment of dues; but the argument is equally strong, perhaps stronger, that the welfare of the association is best subserved by encouraging otherwise desirable members who are in arrears for dues to pay such arrearages, by providing for a complete restoration of their former good standing; and a by-law operated to compel a forfeiture of the benefits of long-continued good standing, while restoring members to the beneficial class upon payment of arrears of dues, would be unreasonable and not in harmony with the general scheme of the by-laws."
In my opinion, the above reasoning is much sounder than that used by the majority here. Many other cases might be cited in support of the same principles, but would add nothing to the discussion.
The judgment should be reversed.
GERAGHTY, J., concurs with HOLCOMB, J. *Page 41